﻿
I begin by warmly congratulating you, Mr. President, on the well-earned honour done to you in electing you to this lofty post at the forefront of the work of the General Assembly, which is now holding its forty-second session in a climate of great worldwide expectations prompted by the scale of the problems that are of concern to mankind and by the historical dynamics that particularly affect certain parts of the world where ideological, political and military confrontations have attained extremely dangerous, even dramatic, levels.
Peace is the key to the concerns we all share. The most relevant example in that respect has been set by the Secretary-General, Mr. Javier Perez de Cuellar, whose tireless devotion to the search for peaceful means of resolving truly difficult conflicts deserves our appreciation and respect. These are sentiments we express with admiration and gratitude.
Peace is the key to our destiny as a species and as individual nations. Indeed, at this stage in history it is no longer possible to make clear-cut distinctions between mankind as a whole and each of its components, however geographically small they may be.
For a long time, although this was not an ideal state of affairs, individuals and peoples were able to live aloof from one another, particularly with respect to more local problems and disputes. Today that is not possible. We cannot talk realistically now even about the East-West conflict or the North-South conflict. The world is so intimately interconnected that it is truer than ever before that " to paraphrase John Donne - when the bell tolls, it tolls for all. However, when the bells, for some commendable reason, ring out in time, then we are entitled to share a legitimate feeling of pleasure.
In Central America, after years in which the bells have been tolling for death, fear, injustice and the lack of understanding, we now hear, another sound, one which gives us the firm hope that, if the necessary efforts are made in the appropriate spirit, we shall attain that peace which would mean our survival as free nations. That is what our peoples have been clamouring for. It is what our Governments are endeavouring to attain, on the basis of their faith in authentic participatory, pluralistic and United democracy.
On 7 August, the five Presidents of Central America, in an audacious, deliberate and Ear-sighted gesture, signed an agreement that, is historic not merely because of the extremely grave problems it tackles in a profound and effective fashion but also because it represents the first expression since independence was achieved in 1821 - when a similar feat was accomplished - of a United and indivisible commitment that undoubtedly constitutes the embryo of a new sense of Central Americanism. And it is not rhetorical but practical since it will, we hope, result in an indivisible consolidation of our economic, social, cultural and political future.
The document to which we refer bears a title that reflects the spirit in which it was conceived - "Procedures for establishing a firm and lasting peace in Central America". The document, known as Esquipulas II, represents a programme for peace - a firm and lasting peace, a real peace. President Duarte, who played a decisive role in shaping the spirit and scope of this document, therefore insists on talking of peace, working for peace and holding dialogues about peace. The greatness of this joint achievement of the peoples and Governments of Central America derives from the fact that we have overcome warlike mentalities - which external ideological forces imposed upon us - and have emerged with a clear concept of peace that incorporates respect, security and mutual trust.
We ate not, however, naive. We understand the enormous risks and snares that the eternal enemies of democracy are laying in our path, but we cannot wrap ourselves in obstructionist pessimism. We sincerely want peace, and we are struggling to achieve it, day by day, fulfilling the provisions of Esquipulas II and, within our country, adopting all those measures that would make possible the inclusion of irregular groups in democratic life. This would not breach the constitutional provisions the Salvadoran people have provided for themselves in full freedom and in a climate of sound political life that incorporates respect, guarantees and pluralism.
Peace is at hand.
In El Salvador, we have had to fight off treacherous, systematic and implacable aggression. At first, practically alone, we fought heroically against the territorial onslaughts that threatened, and indeed continue to threaten, our institutional life and the heritage of our people built up over many decades of persistent national endeavour. The world gradually came to recognize the essentially democratic nature of our struggle. Since 1980, we have travelled a hard path strewn with obstacles, and in doing so our people and its legitimate Government have created and strengthened a series of political, economic and social structures, enabling us to ensure that democracy has taken root deep in our soil.
That is why subversion in El Salvador has lost its historical reason for being. On 1 June our Government completed an intensive exercise, and in his annual address President Duarte informed the nation of the final, definitive establishment of the institutional framework for consolidating the necessary climate of guarantees that makes possible the involvement of the insurgents in a social and legal framework that is just and truly democratic. That framework is made up of laws that strengthen the rule of law and due process and do not allow for excuses, rejection or challenge.
There is no longer a state of emergency. There is a renewed framework of justice which, supplemented by the amnesty law soon to be enacted, meets all aspirations for freedom. Agricultural reform has already been established. There is reliable and secure electoral registration. Elections are scheduled for 1988 to buttress the system and, above all, the people and Government are determined faithfully to attain its objectives. For these reasons, and because of the certainty that it only through internal reform that we can meet the requirements of peace and democracy, we undertook to respect all the commitments of Esquipulas II. And for that reason, and in that sense, the insurgents must irrevocably accept the Esquipulas plan as well and return to democracy and civilian life once and for all.
The people of El Salvador have been pioneers of freedom since 5 November 1811, when the first cry for emancipation was uttered in Central America in the city of San Salvador. At the same time, we have been pioneers of unity. In circumstances a thousand times more challenging, destiny has once again placed us in the vanguard of the defence of freedom. We accept that challenge with a sense of responsibility. We are meeting it at great cost but in the certainty that our endeavour will bear fruit not only for our own people but equally for other peoples of the area, to which we feel intimately linked.
My Government has had to fight on many fronts - national and international. The tenacity and historic endeavours of the Government, under President Jose Napoleon Duarte, have been reflected in a series of measures and achievements ranging from the struggle for respect for human rights to full freedom of political expression for all the forces included in the peaceful legal process) from a vast programme of economic and social development to benefit society's poorer majority to the promotion of a new sense of citizenship that is demanding and vigilant but at the same time altruistic and imbued with a sense of solidarity from the progressive development of our democratic institutions to the orderly elimination of all remnants of the authoritarianism that had infiltrated various levels of the state and social systems of the country.
Human rights and freedom of expression in their fullest sense have been of particular concern to President Duarte. The improvement and strengthening of all policies to safeguard human rights reflect a trend and a commitment in El Salvador, since we consider that enjoyment of and respect for human rights underpin democracy in El Salvador.
This enormous endeavour, involving the entice people, sets us face to face with the most serious and urgent challenge of all - that of building peace, and doing so on the only possible scaffolding, that of democracy, because democracy is the key to peace. This is so clear and incontrovertible that it cannot be negotiated, belittled or distorted. 
Hence, that dialogue for peace called for by President Duarte for Sunday next, 4 October, in the Apostolic Nunciature of San Salvador, with the insurgent groups, is a dialogue in accordance with Esquipulas II, a dialogue fervently desired by the Salvador an people and supported by all the free peoples of the world. It is a dialogue within the framework of an active, serious, solid and energetic democracy, one that can accommodate all trends of thought, even those of an extreme nature, provided that they respect the rule of law and the universal rules underlying any authentic process of social coexistence.
The Government of El Salvador has put all its cards on the table. President Duarte, with the same conviction and with the same care with which, as one of its principal architects, he signed Esquipulas II, will talk with the insurgents, who have explicitly accepted the content and scope of that document. The present context of the dialogue with those groups is clear. They will talk about peace, not war. They will consolidate the democratic process, not destabilize it. That is the spirit and the letter of the document the Central American presidents signed with such hope and such realism. That is the purpose of President Duarte and his Government, and it is fully consistent with the wishes of all Salvador ans.
Peace is at hand. Within that over-all perspective, and in order to ensure that the commitments set out in Esquipulas II become a reality, my country has, from the outset, sought to ensure that the problems in our region shall be approached in an over-all, simultaneous, multilateral, verifiable and universally accepted fashion.
Such an approach must be comprehensive, because to achieve stable, effective agreements it is necessary to take into account not merely the complex roots of the conflict but also its present ramifications. What in the past might have been basically an internal matter has taken on international overtones, and it is impossible to continue to insist upon its original internal nature. 
The agreements must be simultaneous, for if the comprehensive approach of the document is to be effective, in the light, of the indivisible, global nature of the issues, the agreements must be carried out according to the schedule set by the signatory Governments or, in view of the nature of the measures to be adopted, at a basic, uniform tempo if no specific deadlines are set.
The agreements must be multilateral because all the Central American Governments, without exception or pretext, are committed to finding solutions and to fostering commitments in a responsible and sincere spirit.
They must be verifiable, because Esquipulas II is a historic agreement of mutual trust, adopted in good faith, setting in motion a process for dismantling in a peaceful and harmonious fashion all the structures and machinery of distrust, suspicion and aggression which the sickly spirit of war has unfortunately nurtured in our region.
They must be universally acceptable because the Latin American spirit that inspired the document, enshrined in the Contadora process, and the clear and determined commitment of the five nations that are calling for autonomy and a shared destiny, imply that Esquipulas II must be respected and accepted as a unique and harmonious whole by the international community and, first and foremost, by Latin America. This implies, inter-alia, unqualified acceptance by all of the rejection of violence·, the discrediting and unacceptability of insurgent groups, which should rather have recourse to amnesty and disarmament' the acceptance of democracy as the sole path towards legitimate power in the region·, and other natural actions that must be adopted by some countries directly or indirectly involved in the peace plan.	.
I should like to express my Government's appreciation for the words of support received from all the Governments of Latin America and the world, which we consider to have been made in the aforementioned spirit. We were recently saddened, nevertheless, to heat one dissident voice that seemed to go counter to our endeavours. I am referring to statements made by Cuba, which, in a broad series of comments, made discordant remarks that seemed to contradict its expressions of support for Esquipulas II, in particular with regard to efforts made by my Government to halt an armed conflict that no longer has any justification. Does Cuba support the clear and unobjectionable joint endeavours of the people and Government of El Salvador, who are obviously struggling for freedom and dignity in that country, out of respect for the humanistic and sacred principles of Bolivar, Marti and Juarez? Or is Cuba continuing its unconditional support - counter to the spirit and Letter of Esquipulas II - for the inhuman terrorists and insurgents still operating in El Salvador, who have brought so much bloodshed and grief to our long-suffering people through their reprehensible acts, their criminal laying of mines and their irrational destruction?
We call upon Cuba to respect the sovereign will expressed in the peace agreement, to accept it unconditionally and openly, honestly and comprehensively. We call upon Cuba to stop the exporting of revolutions and to refrain from providing logistic and material support to the insurgents in El Salvador.
Similarly, we consider that there must be an adequate international response to the call from the peoples of Central America to the international community to provide the resources that can truly safeguard a firm and lasting peace. Without such assistance and material support in overcoming the social crises that are undeniable components of our conflicts, it will not be possible to realize the ideal of a life of permanent freedom and democracy to which our societies aspire, We are realistic. We knew that the eradication of the underlying causes of the crisis can be achieved only through the elimination of marginalization and underdevelopment, for tomorrow, God willing, we may achieve peace; the following
day, however, a new and acute source of destabilization could arise – regional destabilization caused not by the lack of peace or freedom but rooted in the hunger and critical poverty currently afflicting our peoples.
We therefore make a fervent appeal to the international community to assist us so that Esquipulas II can become a reality. That document places upon the signatory Governments the following obligations; in the climate of freedom guaranteed by democracy, the Central American countries shall adopt such agreements as will help to speed up development, in order to make their societies more egalitarian and free from misery.
"The strengthening of democracy entails creating a system of economic and social well-being and justice. To achieve these goals, the Governments shall jointly seek special economic assistance from the international community." (A/42/521, pp. 7-8) 
Peace is at hand.
It was not by happenstance that Central America found itself in the explosive situation that we are today defusing, with the understanding of all the nations of the world. A full-scale plan of international subversion was set in motion to take advantage of our weaknesses, shortcomings and past errors, but that plan failed to take into account two essential factors that made possible the current positive developments in the crisis: The first is the determination of our peoples - who are simple, but endowed with exemplary stoicism and age-old wisdom - to enjoy the benefits and opportunities of freedom, without sophistry or affectation. The second factor is the support of the international community in the attainment of solutions which, safeguarding democracy and the rule of law, will make possible equitable social development for all in our communities, who yearn so for progress and justice.
The lesson has been a cruel and painful one, but our hope has remained unshaken: the hope that we shall emerge from this time of trial, which has made us Central Americans fully aware that notwithstanding all the marginal disagreements we are United, not merely in our past, but also in our present and our future.
We are pacifists by calling, by loyalty and by experience. In that context of feelings and ideals, the foreign policy of El Salvador has contributed - and contributes increasingly - to the strengthening of regional and international peace and security in all spheres. That policy adheres to the principles and norms governing friendly relations among States.
As tangible proof of the principles that guide and define our foreign policy, I am pleased to note the considerable progress made with respect to the peaceful settlement of the border dispute with Honduras, both in terms of the proceedings before the International Court of Justice, to which both countries have turned in a spirit of harmony, and in terms of the technical work of demarcation in the border areas delimited by the 1980 peace treaty. With respect to the Court's proceedings, my Government reaffirms its unequivocal willingness to comply with the Court's decision. That shows the commitment to peace which is the most evident example of the way we wish to see relations among Central American countries develop.
El Salvador, like the majority of countries represented here, is sometimes frustrated and concerned to see that many international incidents, far from showing signs of a peaceful solution, seem to be getting worse and more deeply rooted. But I must say that we have faith and hope that the remaining international disputes can be resolved through sincere dialogue aimed at creating conditions conducive to the political understandings necessary for peace.
El Salvador knows that the solution to today's problems and conflicts must be approached and achieved in the light of the pre-eminence of political will, tolerance, wisdom and respect. Only in that way can we make secure progress towards true international justice, guaranteeing the well-being and survival of mankind.
In that respect we welcome the mediating efforts of the Secretary-General, Mr. Javier Perez de Cuellar, whom we fully support in his arduous task of trying to help resolve the dispute between Iran and Iraq. We appeal to the parties to the dispute to respect the resolutions of the Security Council and, as we in Central America are now doing, to engage in dialogue in a climate of reason in which mutually beneficial agreements can be adopted.
Likewise, El Salvador, with respect for and in full observance of the norms of international law, considers that the question of Korea must be resolved by peaceful means, through resumed dialogue and negotiations between South Korea and North Korea.
Peace is at hand.
It will be appreciated that El Salvador is a country all of whose energies are devoted to the achievement and maintenance of world and regional peace. If the little word "peace" has been uttered often in this statement it is because, for us, it is not merely a lofty aspiration; it is a spiritual commitment that supports and encourages us even in the worst circumstances. Our country is small, poor and long-suffering, but today it stands at one of the focal points of modern history. We have thus emerged from anonymity to play a leading role in one of the great battles of our time. We know that is a role we must take on with bravery and dignity.
The coming 5 November is an important multiple anniversary for Central America: 90 days after the signing of the Esquipulas II agreement, the five basic peace commitments will enter into force simultaneously in the five countries. On 5 November 1811, in the church of La Merced at San Salvador, the first cry for Central American independence was heard.
The coincidence on that great day of events associated with independence, pacifism, freedom and nationhood prompts me to invite my fellow Foreign Ministers of the Executive Committee to meet on that date at San Salvador, in keeping with the schedule of meetings, so that we can be first-hand witnesses to the crucial moment and jointly declare to the world the entry into force of these long-awaited agreements, in an act of historic responsibility and political will befitting the occasion. If this takes place, we should thus be able on 7 November to report to our regional organization, the Organization of American States, on the success of this great regional endeavour.  I affirm that we never have evaded and never shall shirk this enormous challenge  in which freedom and democracy are at stake. I am sure that I speak for all Salvadorians when I say to this Assembly - from which we seek a resolution unequivocally supporting Esquipulas II - that El Salvador will continue to work for peace and harmony, with good faith and hope.
Mindful that we have made progress and that peace is at hand, we shall fully and unswervingly implement all the agreements undertaken in Esquipulas II, in the hope that the other countries will do the same, honouring their word and their dignity.
We hope our humble contribution will help the free, just and humane world we all want become an increasingly tangible reality for all the peoples of the earth. 
 

